Citation Nr: 0914249	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during treatment from December 19 
to 21, 2004, at the Porter Hospital in Denver, Colorado.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
December 1967 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2005 and October 2006 decisions of the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2007, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  VA already has paid a portion of the medical expenses he 
incurred at the Porter Hospital stemming from his initial 
emergency treatment for chest pains on December 19, 2004.  

3.  His condition stabilized after initial emergency 
treatment.  The remaining treatment at Porter Hospital, from 
December 19-21, 2004, was not for emergent conditions where 
delay would have been hazardous to life or health.  




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses arising from treatment provided 
from December 19, 2004 to December 21, 2004 at the Porter 
Hospital.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September and October 2006.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the August 2007 letter complied 
with Dingess by discussing the disability rating and 
downstream effective date elements of the claim.  However, 
there has been no reason for the RO to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 
19.37 (West 2002 and Supp. 2007); see again, Mayfield IV and 
Prickett, supra.  That is to say, the absence of another SSOC 
after the most recent August 2007 notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained all pertinent private 
hospitalization records and medical bills.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Payment or Reimbursement of 
Unauthorized Medical Expenses Incurred During Treatment from 
December 19, 2004 to December 21, 2004, at the Porter 
Hospital in Denver, Colorado

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may contract with or authorize non-VA 
facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 
C.F.R. § 17.52(a) (2008).  However, hospital care in public 
or private facilities will only be authorized, whether under 
a contract or an individual authorization, under specified 
circumstances, including for treatment of:  (i) service-
connected disability; (ii) disability for which a Veteran was 
discharged or released from the active military, naval, or 
air service; (iii) disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; (iv) disability associated with and held to be 
aggravating a service-connected disability; or (v) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  
38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1).  

However, when, as here, the Veteran receives treatment at a 
non-VA facility without prior authorization, there are two 
statutes that allow for him to be paid or reimbursed for the 
medical expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for:  (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 
2002); 38 C.F.R. § 17.120(a) (2008).  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2008).  Specifically, to be eligible for reimbursement under 
these provisions for a nonservice-connected disorder, 
the Veteran has to satisfy all of the following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);  (c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility (in other words, the medical emergency lasts only 
until the time the Veteran becomes stabilized); (e) At the 
time the emergency treatment was furnished, the Veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;  (f) The Veteran is financially liable 
to the provider of emergency treatment for that treatment;  
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
Veteran or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider; (i) The 
Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002(a)-(i) (2008).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, 
not disjunctive; thus, all criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

The VA has already provided payment for that portion of the 
treatment on December 19, 2004 which occurred in the 
emergency room at Porter Hospital.  The Veteran is appealing 
for reimbursement of the charges for the remaining treatment 
at Porter hospital from December 19, 2004 to December 21, 
2004, totaling over $53,500.  He believes that his treatment 
at Porter hospital from December 19th to 21st, 2004, 
constituted ongoing emergency treatment.

The Veteran was treated at the Porter hospital emergency room 
on December 19, 2004 for chest pains.  Based upon review of 
the Porter hospital medical records, it appears he was 
stabilized following emergency room treatment.  His Porter 
hospital emergency room report by Dr. E.E., dated December 
19, 2004, showed his vital signs were stabile, and further 
observed he was conscious, awake, alert, and oriented to 
person, place, and time, in no acute distress.  The report 
added that the cardiovascular examination was regular in rate 
and rhythm, without murmur, rub, or gallop and that the 
neurologic examination is within limits.  His EKG showed a 
normal sinus rhythm without ectopy or block, and a chest X-
ray was clear.  The Veteran was then admitted to Porter 
hospital for continued observation and evaluation.  The 
discharge summary showed he remained pain free after the 
emergency room visit, and discharged pain free on December 
21, 2004, and was unremarkable for any symptoms requiring 
further emergency treatment.  

Preliminarily, the record does not contain any indication 
that VA authorized payment for this additional treatment at 
Porter hospital from December 19th to 21st, 2004.  

The Veteran has not yet been service-connected for any 
medical condition.  Consequently, there is no possibility 
that he meets any of the requisite elements under 38 U.S.C.A. 
§ 1728 (a)-(c), for payment or reimbursement of the expenses 
of care not previously authorized, in a private or public 
hospital not operated by VA, as these provisions all depend 
upon the existence of a service-connected disability.  There 
is also no evidence or allegation he is participating in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, 
which in certain instances might have qualified him under 
38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728.  
The only conceivable route to entitlement to unreimbursed 
medical expenses in this case stems from 38 U.S.C.A. § 1725, 
for treatment of a nonservice-connected disorder, pursuant to 
the Millennium Act.  

In this regard, upon review of the evidence, the Board finds 
that the requirements for reimbursement for emergency medical 
treatment under 38 U.S.C.A. § 1725 for a nonservice-connected 
disorder have not been met.  First, the Board finds that the 
criteria of subsections (b) of 38 C.F.R. § 17.1002 are not 
met.  As mentioned, this provision requires that the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  But here, the medical record shows that 
the Veteran's cardiac problems were stabilized after 
emergency room treatment, thereby precluding the possibility 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  

Second, it is not disputed that the Veteran's initial 
treatment at the emergency room in Porter hospital on 
December 19, 2004 was under emergent conditions, but the 
Veteran remained hospitalized beyond when the emergency ended 
and therefore VA lacks any authority to pay Porter hospital 
after that date.  As such, the claim is further precluded 
under subsection (d) of 38 C.F.R. § 17.1002, which allows 
reimbursement only when medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal facility.  
As there was no continuing medical emergency, since his 
condition stabilized, the Board concludes he could indeed 
have been safely transferred to a VA or other Federal 
facility.

Concerning this, while the Board acknowledges that the 
Veteran's cardiac-related symptomatology may have required 
medical attention, the evidence clearly shows that his 
treatment from December 19-21, 2004 did not constitute 
"emergency medical treatment" under 38 C.F.R. § 17.1002(b) 
and (d).  Because the Veteran does not meet all of the 
requirements of 38 C.F.R. § 17.1002, reimbursement is 
prohibited.  The Board need not go into whether he meets any 
of the other criteria, as the failure to meet any of them 
precludes payment or reimbursement of unauthorized medical 
expenses.  See Melson v. Derwinski, 1 Vet. App. 334

In arriving at this decision, the Board acknowledges the 
Veteran's assertions concerning an ongoing medical emergency.  
As layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions that require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  See 38 C.F.R. § 3.159(a)(1)-(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 for payment or reimbursement of non-VA 
emergency medical services for nonservice-connected 
disorders, the preponderance of the evidence is against his 
unauthorized medical expenses claim such that it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses, incurred during treatment from December 19, 
2004 to December 21, 2004, at the Porter Hospital, in Denver, 
Colorado, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


